DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed on November 20, 2020, has been entered.
Claims 1, 14, 20, 26, 44, 45 and 48-52 are currently pending in the application.  Claims 9, 15, 21, 27 and 32 have been cancelled.  All previous rejections of claims 9, 15, 21, 27 and 32 have been withdrawn in view of the cancellation of 9, 15, 21, 27 and 32.  Claims 14 and 20 remain withdrawn as being drawn to a non-elected invention.  The previous 112 rejection of claim 45 has been withdrawn in view of the amendment to claim 45.
The examiner again notes that applicant filed a response to a restriction on April 1, 2018, and also elected the species 5-methoxy-2-aminoindan and a spirit-substitute beverage via email on April 17, 2018.

Claim Objections

Claim 49 is objected to because of the following informalities:  
Line 3: change “Wherein” to “wherein”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 44, 45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (DE 952441; English translation provided) in view of Reed (US 2012/0122823).
Regarding claims 1 and 44, Richter et al. teach that 2-aminoindans, including 5-methoxy-2-aminoindan, have analgesic properties [0001, 0003-2nd paragraph, 0004].  
Richter et al. are silent as to including the 5-methoxy-2-aminoindan in an “alcoholic beverage substitute” comprising a base liquid as claimed.
Reed teaches aqueous drug delivery systems, where the drugs to be delivered include analgesics [0113] and the delivery system includes beverages which are juices, which is considered to render obvious any fruit or vegetable juice [0124, 0129].
Therefore, where Richter et al. teaches 5-methoxy-2-aminoindan has analgesic properties, and where Reed teaches that beverages are known to deliver analgesics, it would have been obvious to have included 5-methoxy-2-aminoindan in the beverages of Reed with the reasonable expectation that the properties of 5-methoxy-2-aminoindan would be imparted to the consumer.  
Where the composition is claimed as an “alcoholic beverage-substitute”, a “substitute” is considered to be something that takes the place of something else.  Therefore, where the combination of Richter et al. and Reed provides a composition comprising a base liquid and a compound as claimed, this is considered to meet the claimed “alcoholic beverage-substitute” where any beverage may “substitute” for an alcoholic beverage.
Therefore, with regard to claim 1, the “wherein” clauses are not given weight where the combination of a beverage base of Reed and the compound taught by Richter et al. render obvious the claimed composition.
Regarding the amount of compound required in claim 45, Richter et al. do not teach an amount of compound to be included in a composition.  However, where Richter et al. teach that the 5-methoxy-2-aminoindans have analgesic properties, one of ordinary skill would have been able to determine the amount of the compound to impart the desired effect through no more than routine experimentation.  Further, given that the effects of 5-methoxy-2-aminoindan are known, the claimed amounts are not considered to provide an unexpected result.
Regarding claim 48, Reed teaches the beverages further comprising flavors, colors, antifoaming agents and preservatives [0126].

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  Claims 26 and 49-52 are free from the prior art.  Where the instant specification .
Claims 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments filed November 20, 2020, have been fully considered.
Applicant argues that the claims are allowable in view of the amendment to incorporate cancelled claim 21 into claim 1 (Remarks, pp. 6-7).
This argument is not persuasive.  Claim 1 continues to have several “wherein” clauses.  As set forth above, Richter in view of Reed teaches an “alcoholic-beverage substitute” to meet the claims.  Claim 1 does not require that the alcoholic beverage substitute comprise a dealcoholized spirit and therefore is not allowable.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791